Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 1 of 30

 

UNITED STATES DISTRICT COURT
IN THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH MILLER,
Plaintiff,
v. CIVIL ACTION
UNITED STATES OF AMERICA, | Case No.: -D-1€ev2H56

DOUGLAS K. WHITE, in his official
capacity as Warden of LSCI Allenwood;
DAVID M. BARBEN, in his official

“LED
capacity as Lieutenant at LSCI Allenwood; 2 TO NI
DAVID J. EBBERT, in his official capacity
as WARDEN of USP Lewisburg - Camp, JURY DEMAND DEC 31 2018

 

J. RAY ORMOND, in his official
capacity as Regional Director,

 

 

 

Defendant(s).

COMPLAINT FOR DAMAGES, DECLARATORY JUDGMENT

Plaintiff, Joseph Miller, seeks damages, and declaratory judgment against
Defendants United States of America, Douglas K. White, in his official capacity
as Warden of LSCI Allenwood, David M. Barben, in his official capacity as
Lieutenant at LSCI Allenwood; David J. Ebbert, in his official capacity as
Warden of USP Lewisburg - Camp, and J. Ray Ormond, in his official capacity
as Regional Director for the tortious acts complained of herein. Plaintiff
avers based on personal knowledge, review of documents, or otherwise upon
information and belief:

NATURE. OF ACTION

1. This action is brought under the Federal Tort Claims Act ("FTCA"),
28 U.S.C. 2671, et seq. for relief from the commission of tortious acts, the
Administrative Procedures Act ("APA"), 5 U.S.C. § 701, et seq., the First,
Fifth and Fourth and Fourteenth Amendments to the U.S. Constitution, and the
Declaratory Judgment Act, 28 U.S.C. 2201, for declaratory judgment to remedy
the BOP pattern and practice of ultra vires conduct in excess of statutory
regulatory authority and deprivation of Plaintiffs procedural and substantive
 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 2 of 30

 

due process rights.

2. Plaintiff has complied with all presuit requirements of 28 U.S.C. §
2671, et seq., the First, Fourth, Fifth and Fourteenth Amendment. Specifically,
on June 6, 2018, Plaintiff completed the required SF-95 Claim for Damages,
Injury or Death Form which was assigned Claim No. TRT-NER-2018-05265. The
claim sought $5,000,000 in damages for the tortious acts and constitutional
violations. The Defendants denied the claim on June 18, 2018. See Exh. ‘A’.

3. Plaintiff attempted to filé a number of Administrative remedies through
the BOP Administrative Remedy Process 28 C.F.R. § 540, however misconduct
by the defendant thwarted those efforts by arbitrarily and capriciously rejecting
them based on improper reasons. The Defendant David M. Barben threatened
the Plaintiff as well as intimidated him in one instance to signing a withdrawal
of Administrative Remedy Form.

4. In an effort to regulate discipline with the Federal Bureau of Prisons,
the Defendants are authorized to place prisoners in the Special Housing Unit
on Disciplinary/ Administrative Segregation under limited circumstances in
accordance with federal regulations, policy and due process. The Defendants
has and continues to engage in a pattern and practice of threatening, intimidating,
harrassing prisoners and abusing their authoirty by throwing prisoners in
the SHU for arbitrary and capricious reasons without justification or demonstration
of the required limited circumstances to warrant placement in the SHU, then
denying the prisoners due process by refusing and or failing to follow the
required due process requirements by holding hearings and conducting reviews
of the placement decision. This pattern and practice by the Defendants is
in excess of BOP authority, is otherwise contrary to law, federal regulations
and violates Plaintiff's First, Fifth, Fourth and Fourteenth Amendment.

5. To redress the irreparable harm to his rights, plaintiff seeks immediate
declaratory relief as well as damages to ensure future compliance with the
law and federal regulations by the Defendant.
Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 3 of 30

PARTIES

6. Plaintiff, Joseph Miller ("Miller") is a veteran currently confined
in the Federal Bureau of Prisons at LSCI Allenwood. His register number is
22203-014. His mailing address is P. 0. Box 1000, White Deer, PA 17887.

J. Defendant United States of America ("United States") is an appropriate
party with certain exceptions for injuries caused by negligent or wrongful
acts or omissions of any federal employee acting within the scope of his or
her employment, in accordance with the law of the State where the act or

omissions occurred.

8. ‘The United States is an appropriate party for injuries caused by
prison officers arising out of negligence, misrepresentation, malicious prosecution,

negligent supervision, and illegal seizure, intentional emotional distress.

9. The Federal Bureau of Prisons ("BOP") is a component of the United
States Department of Justice, an agency of the United States. FBOP, including
but not limited to officers, directors, assistant directors, guards, special
agents, are empowered by law to execute searches, to seize evidence or to
make arrest and are therefore considered law enforcement officers as defined
by 28 U.S.C. § 2680(h).

10. Defendant J. Ray Ormond ("Ormond") is the Northeast Regional Director
of the FBOP. As the Regional Director Ormond is responsible for the oversight
conduct, and day to day operations, compliance with policy and federal, local
and state law compliance. Ormond acts as Warden in the absence of the Warden.
Ormond is responsible for the supervision of White, Ebbert, as well as
investigating complaints of misconduct, abuse of authority and disciplinary
action against staff. At all relevant times Ormond was a federal employee
acting within the scope of his/her employment. Ormond owes a day of care
to the prisoners confined to the institution under his charge pursuant to
18 U.S.C. § 4042.

41. Defendant David Ebbert ("Ebbert") is the Warden of USP Lewisburg-
Camp. As Warden Ebbert, is responsible for the conduct of staff, day to day

3
 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 4 of 30

operations and supervision of the Lewisburg Camp, compliance with policy,
federal, state and local laws by the institution as well as discipinary action
against staff. Ebbert is responsible for the supervision of the staff at
Lewisburg and their conduct and reports to Ormond. At all relevant times
Ebbert was a federal employee acting within the scope of his employment.
Ebbert owes a duty of care to the Plaintiff. Ebbert is liable to the United

States for the acts and omissions alleged herein.

42. Defendant Douglas K. White ("White”) is the Warden of LSCI Allenwood,
a FROP institution. As Warden, White is responsible for the conduct of the
staff, day to day operation and supervision of LSCI Allenwood. White is also
responsible for ensuring compliance with FBOP policy, as well as federal,
state and local laws. At all relevant times, White was a federal employee
acting within the scope of his employment. White owes a duty of care to the
Plaintiff. White is liable to the United States for the acts and omissions

alleged herein.

13. Defendant David M. Barben is a Lieutentant at LSCI Allenwood, a FBOP
institution. As Lieutenant, Barben is responsible for the conduct of the
staff housed in the Special Housing Unit and reports to White and Ebbert.
As Lieutenant, BarBen is responsible for ensuring that prisoners held and
ensuring that their placement is warranted as well as receiving the necessary 2
Segregation Reviews under 28 C.F.R. 541.26. At all relevant times, Barben
was a federal employee acting within the scope of his employment. Barden
owes a duty of care to the Plaintiff. Barben is liable to the United States
for the acts and omissions alleged herein.

JURISDICTION AND VENUE

14. The Court has jurisdiction over this action under 28 U.S.C. § 1331,
§ 1346, because this action arise under the United States Constitution, the
Administrative Procedures Act ("APA"), the Federal Tort Claims Act "FTCA",
the First, Fourth, Fifth and Fourteenth Amendments.

15. Venue appropriately lies in this Court pursuant to 28 U.S.C. § 1391(h)
and 28 U.S.C. § 1391(e) because the Middle District of Pennsylvania is a

4
 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 5 of 30

jurisdictional district in which at least three of the defendant resides and
because a substantial part if the act or omissions giving rise to claims

occured in the Middle District of Pennsylvania.

16. The United States of America, including it's departmental, agencies
or components, is not immune to suit for actions arising under the United
States Constitution, APA and FTCA.

17. This is not an action for review of an administrative order or to
affirm, amend, moridy or set aside any part of an order. Instead, this action
constitutes a bread challenge to the unconstitutional, unlawful and ultra
vires practices and procedures employed by the defendants.

STATEMENT OF FACTS

48. Pursuant to 18 U.S.C. § 4042 the Defendants shall (2) provide for
the ... care of all persons charged or convicted of offenses against the United
States...(3) provide for the protection, instruction and discipline of all

persons...

19, Pursuant to 28 C.F.R. § 541.20 et seq., limits the basis for the
placement. of prisoners in the "Special Housing Unit" or "SHU," Section §
541.25 requires Notice be provided within 24 hours and Section § 541.26
requires that the placement decision be reviewed by the Segregation Review
Official within 3 days, 7 day, and every 30 calendar days to determine if
continued placement is warranted. Additionally, section § 541.32 requires
medical care to be provided and to have a mental. health staff examining the

person including a personal interview.

20. FBOP has implemented these requirements in Program Statement PS 5270.41.
Under this policy staff are required to obtain approval from a Lieutenant
or Captain before placing an inmate in the SHU pending investigation. When
an inmate is placed in the SHU an Administrative Detention Order ("ADO") or
BP-A0308 must be completed by the Lieutenant or other correctional supervisor.
The specific reason for placement in the SHU must be supported by objective
evidence and clearly articulated in the narrative section of the ADO. A new

ADO is required each time the inmates detention status changes. Id.
5
Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 6 of 30

-21. The Segregation Reviewing Official ("SRO") reviews include the inmate
records while in the SHI] (Special Howsing Report - BP-A0292), all available
memorandums . from staff.¢inchi-ding psychology staff), all investigatory memorandums.
The SRO completes a Special housing Review (BP-A0295)::after review of the
Special Housing Unit Record and other relevant documentation.

22. The policy statement required the defendants to train staff on a
quarterly basis in the policy, procedures and operation of the SHU.

23. Plaintiff on March 23, 2018 while located at Lewisburg Camp was
called to control and told Special Investigative Services ("SIS") wanted to
see him.

24. Thereafter, SIS called Plaintiff into a private room and told him
that through a "source", Plaintiff's name came up on a few ocassions. SIS
mentioned that they heard Plaintiff was having K2 and cigarettes smuggled
into the camp through his place of work. .

25. Plaintiff informed SIS that he worked in pipe fittting and that he
did not have a compound drivers license and did not drive and it was impossible
for him to be picking up packages. Plaintiff explained to SIS that over the
past few months he was in the Residential Drug Treatment Program ("RDAF”)
and that he was not working from November to February, 2018.

26. Plaintiff expressed his innocence and notified SIS he never did any
such thing.

27. Immediately there after Plaintiff was transported to Allenwood LSCI
and placed in Administrative Detention. Plaintiff was not réleased until
Mav 9, 2018.

28. Between March 23, 2018 and May 9, 2018 Plaintiff was not seen by
a Discipline Hearing Officer ("DHO"), Segregation Review Officer ("SRO"),
or any member of his Unit Team including the Unit Manager, Counselor or Case
Manager. By policy, the Plaintiff's counselor was required to visit Plaintiff
at least 1 time daily. See PS 5321.04 - Unit Management Manual.

6
 

fe
re

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 7 of 30

99. Plaintif€ was not reviewed within 24 hours to determine whether probable
cause existed to show Plaintiff posed a serious threat. As demonstrated by
the ADO, the narrative section contains no evidence or probable cause that
would warrant continued placement in the SHU. This section was required to
be completed by the placement Lieutenant. Plaintif f's detention became illegal
after the 24 hours.

30. During Plaintiff's time in the SHU, he had to experience himself
and other inmates being verbally and physically mistreated.

31. One of the other inmates, Mr. Dove, was restrained in shackles from
8:30 am to 5 pm during the month of May. Often, Plaintiff had to listen to
him scream, shout, cry and threaten to kitfhim. He also kicked his door for
hours on end, and complained about his inability to use the bathroon because
of his restraints. Because of this, Plaintiff was*uable-t6-steep-even for

30 minutes.

32. One of the correctional officers in the SHU, "Bulldog," told me that
Plaintiff was in his house and that I belong to him. Bulldog, on a regular
basis, would make sexually suggestive comments such as "Deez nuts"if Plaintiff

er other inmates asked a question. It made ‘Plaintiff feel uncomfortable even
now.

33. Another time, Plaintiff was being moved from one cell to the recreation
area and was hit hard on his left ankle with a handheld metal detector because
he had not lifted up his foot fast enoough for the correctional officer's

liking.

34. As a result of these happenings, sleep was almost impossible. If
Plaintiff was lucky enough to get a modicum of sleep. Plaintiff had terrifying
nightmares, which continue even now. Plaintiff was unable to eat, as anything
he would eat would not stay down. Plaintiff had and still have panic attacks
and horrific anxiety as a resultt of his experience in the SHU.

35. Plaintiff have sent numerous. Inmate Requests to psychology to try ~
to and receive some sort of assistance and therapy to help with his panic
attacks and anxiety. As of the date of this complaint, Plaintiff had no

7
 

I

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 8 of 30

assistance from psychology, or even an acknowledgement of his issues that
have come about as a result of the horrifying treatment of myself and other

inmates while he was in the SHU.

36. Plaintiff detention was not reviewed by the SRO as required by policy
and Code of Federal Regulation. —

37. On Jume 10, 2018 Plaintiff sought assistance from Psychology based —
on the effects of being in the SHU. See Exh. 'C'.

38, On Jume 11, 2018 Plaintiff requested a copy of BOP Form BP-A0308
. Administrative Detention Order and a copy of his Form 409 Transfer Form
which sent him to Allenwood. See Exh. 'P'.

39. On June 19, 2018 Plaintiff requested copies of documents from his
Inmate Cnetral File. See Exh. 'E'.

40. As Plaintiff reviewed copies of his file he began filing his administrative
remedy. The Warden's remedy clerk in concert with the staff from Correctional
Services sought to obstruct and deny Plaintiff access to exhaust his administrative
remedy. For example, Plaintiff filed a BP9 on July 11, 2018 alleging he was
detained illegally in Allenwood's SHU for 45 days without probdble:cause and
adkerence to the procedures such as reviews at 3 day, 7 day, 30 day of whether
SHU placement was warrranted, the BP 9 was not independently investigated.

It was turned over to Correctional Services Lieutenant who was Lt. Barben.

41. On July 27, 2018 Plaintf£ was called to the Lieutenant's Office in
relation to the administrative remedies he filed (Remedy ID 950454, 946622-
R1). Defendant Barben told Plaintiff he would not process the remedy. At
which point Defendant Barben informed Plaintiff he was lying about the allegations
in the BP9. Barben threatened that he could put Plaintiff in the SHU for
lying. Barben told Plaintiff that if he pursued the Administrative Remedy
he would charge him with lying to staff, remove him from RDAP and put him
in the SHU an d he would end up at the medium institution (higher custody).
At which point Plaintiff was coerced into signing an Administrative Remedy
withdrawl form. Plaintiff reported the incident to White and Ormond, both

of whom ignored the threats and attempted intimidation and obstruction to
8
 

a

Case.3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 9 of 30

exhausting administrative remedy. Plaintiff.resubmitted the remedy and it
was rejected. .

42. Whoile in the SHU plaintiff could not exhaust: his administrative temedy
because the Correctional Counselor never came around to provide the required
forms, thus Administrative Remedies were unavailble until Plaintff was released:

from the SHU.

43. On July 27, 2018 Plaintiff sent White an email regarding the threats
by Baxben, and obstruction of the remedy process. See Exh. 'F* White did

not respond.

44. On September 2, 2018 Plaintiff submitted Adm. Remedy 956520-F1, the —
falsification of documents by Barben to cover-up his negligence. Barben falsified
a Special housing Report after the fact to show that I had received all the
required reviews of detention, had been seen by medical staff, prescribed exercise
and given psychiatric assessment “knowing such statements were false when
he affixed his signature to the form. The remedy was held from Sept 2, 2018
and not rejected until 10/10/18. See Exh. '@". ‘The rejection was to obstruct
~« from proceeding further. Had Plaintiff submitted the BPLO without the
Warden's response, Ormond would have rejected it without question even if
it pleaded the «misconduct. .

45. On September 26, 2018 Plaintiff filed an administrative remedy challenging
the false statement used by SIS at Lewisbuerg and use of that false information
to transfer Plaintiff to another institution and place him in the SHU. White
rejected Plaintiff's administrative remedy to obstruct Plaintiff exhausting
his remedy after holding it until 10/10/18. Remedy ID 956481-Ft.

462 On September 26, 2018 Plaintiff filed an administrative remedy on
the basis that White was not responding to the Administrative Remedy in a
timely manner. On October 19, 2018 White claimed that due: to unavailable
staff no response can be provided. This is of couse a misrepresentation as

the institution could have requested an extension by policy. See 956521-F1.

47. On September 26, 2018 Plaintiff filed an administrative remedy challenging
the staff at Lewsiburg falsifying his custody points to induce itime frame

axpired on 3/23/18 which was decitful and a misrepresentation since the issue
9 :
 

 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 10 of 30

did not arise until 9/19/2018.

48: thereafter Plaintiff filed an admin remedy #950454-R1 citing, the
above remedy #'s and the obstruction, misconduct, and improper rejection.
The Central Office without inyéstigation affirmed the rejection to avoid
liability.

COUNT I - NEGLIGENCE

49. Pursuant to 18 U.S.C. § 4042, the defendants owed a duty of care
to the plaintiff.

-50. The Defendants White, Ormond, Barben, Ebbert acted negligently and
breached their duty of care when they placed Plaintiff in the SHU without
probable cause and evidence as demonstrated by the ADO that the Plaintiff

posed a serious threat warranting placement in the SHU.

51. The Defendants White, Ormond, Barben. Ebbert know and had reason
to know there was no probable cause as this type of behavior is part of their
normal pattern and practice of placing prisoners in the SHU as a form of
retaliation to show off their authority. Despite knowing that there was
no probable cause of evidence of wrong doing by the Plaintiff, the Defendants
White, Ormond, Barben and Ebbert left the plaintiff for 45 days in the SHU.

53. The Defendants lack of probable cause is further demonstrated by the
failure to conduct the mandated reviews and evaluations at the stated interval
that they were all aware of. The lack of probable cause if further demonstrated
by Defendant Barben attempting to create a false Special Housing Report to
mislead investigators that the Plaintiff had been accorded his due process

rights.

54. As a result of Defendants White, Ormond, Barben and Ebbert’s negligence
the Plaintiff suffered irreparable harm.

55. Plaintiff. realleges paragraph 1 through 48 by reference herein as if
fully stated.

56. The Defendants negligence cause the Plaintiff pain and suffering in
which he suffered actual loss and damage.

10

 
Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 11 of 30
COUNT II: Negligent Supervision, Hiring and Training

57. Plaintiff re-alleges paragraph 1 through 56 by reference and adopts
all allegations contained therein as if fully stated...

58. Should it be determined that Ormond, White, Barben was acting outside
the scope of their employment at the time that they allegedly committed the
acts, Plaintiff submits the following claim of negligent supervision, alternatively
if they were acting within the scope of their employment, Plaintiff submits
the following claim under respondeat superior.

59, Defendants had a duty to protect plaintiff from being unlawfully
detained and were required to properly hire, train and supervise Barfen, White
and Ormond as well as other BOP staff members.

60. Defendants White, Ormond, Bartien breached their duty when they failed
to supervise Barben and other staff despite having knowledge of his propensity
to engage in misconduct and other illegal acts, including wrongful detention.

61. Defendants have never trained Baifflen and other staff not to illegally
threaten, intimidate or detain prisoners wrongfully.

62. Defendants knew about Defendant ‘batblen and other staff members prior
misconduct, they had a duty to: prevent the threat, initimidation and illegal

detention.

63. Defendants knew or should have known that allowing Defendant Barben,
Ebbert, White and others to work unsupervised would result in them threatening,

intimidating and illegally detaining prisoners in violation of federal regulations
and BOP policy.

64. Due to Defendants breaching their duty, the Plaintiff was threatened,
intimidated, and illegally detained.

65. ‘The United States is liable pursuant to the Federal Tort Claims Act
for the illegal acts of Defendants Bar¥en, White, Ormond, Ebbert and others
for the injury and damages suffered by plaintiff.

11
Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 12 of 30

COUNT IIT: NEGLIGENT MISREPRESENTATION

66. Plaintiff re-alleges by reference and adopts all allegations contained

in paragraphs 1 through 65 as if fully stated.

67. Defendant Barben owed a duty of care to the Plaintiff by submitting
the Special Housing Report that contained accurate facts and not misrepresentations

as to the hearings and reviews the Plaintiff received.

68. Defendant Barben in the Special Housing Report misrepresented that
Plaintiff had received the required reviews, medical care and psychology vists
when in fact, Plaintiff had not. Defendant Bayplen sought to conceal and cover-
up. the negligent performance of his duty and obligation based on the lack
of proper supervision he was able to create this fabricated report after the

fact.

69. Defendant failed to exercise reasonable care in communicating the

information.

70. As a result of Defendant Barben misrepresentation and the reliance
on the false information, plaintiff suffered.

71. The United States is liable pursuant to the Federal Tort Claims. Act
for the acts and omissions of Defendant Barben.

COUNT IV: MALICIOUS PROSECUTION

72. Plaintiff re-alleges by reference and adopts all allegations contained
in paragraphs 1 through 71 as if fully stated.

72. Defendants Ormond, White, Ebbert, and Barden acting in concert with
others did at the time and in the manner set forth above prosecute the plaintiff

maliciously.

73. Defendant Ormond, White, Ebbert, and Barten acting in concert with

others were responsible for the institution or continuance of the original

12

 
Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 13 of 30

disciplinary/ administrative segregation against the Plaintiff.

74. The diseiplinary/administrative proceeding instituted and continued
against the Plaintiff were wholly without legal or probable cause, were initituted
and continued with malice, and the proceeding were terminated in favor of
Plaintiff. |

75, As a result of the malicious prosecution, Plaintiff suffered extreme
humilation and embarrassment during the malicious prosecution. As a further
‘result, Plaintiff suffered severe mental anxiety and distress, as well as
a severe nervous disorder of his entire body during the duration of the malicious
prosecution, and continuing for an extended period of time afterward. As
a further result of the malicious prosecution, Plaintiff is suffering and
will continue for the rest of his lifetime from the mental distress, humiliation,
embarrassment and defamation of his character and reputation, which will,
in part, cause him future loss of earnings and restrict his opportunities
to hold respected and trust positions in his employment and community.

76. As a result of the injuries and loss set forth, Plaintiff seeks

compensatory and punative damages as a result of his malicious prosecution.

COUNT V: VIOLATION OF 4TH AND 14TH AMENDMENT

77. Plaintiff re-alleges by reference and adopts all allegations contained
in paragraphs 1 through 77 as if fully stated.

78. Defendants Ebbert, White, Ormond and Barben acting in concert with
others arrested and detained the Plaintiff and placed him in the SHU.

79. Defendants Ebbert, White, Ormond and Barben had no probable cause
as requiredby the Fourth Amendment to detain Plaintiff beyond 24 hours as
demonstrated by the ADO.

80. Defendants Ebbert, White, Ormond and Barben acting in concert with
others acted with disregard for Plaintiffs right to be free to move around

the compound knowing there was no probable cause.

13
 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 14 of 30

81. Defendant White, Ormond, Ebbert, Barben and others acting in concert
with them knew and should have known that probable cause demonstrating a serious
threat warranting placement in the SHU was non-existent and detention was

not warranted.

82. Plaintiff was never charged with any prohibited acts. As retaliation
the Defendants Ebbert had others acting in concert with him falsify Plaintiff's

custody points to transfer him to another institution.

83. The illegal detention and seizure of the Plaintiff was in violation
of his rights as secured by the Fourth and Fourteenth Amendment to the U.S.

Constitution.

84. As a result of the defendant's actions, the plaintiff suffered damanges, :
and other expenses defending against mental anguish, and suffering, shame
and humiliation, anxiety.

85. Defendants Ebbert, White, Ormond and Barben acted wantonly, recklessly,
willfully and maliciously, with the intent of injury and opressing the Plaintiff.
As a result Plaintiff is entitled to an award of punative damages.

86. Defendant United States is liable for the acts and omissions of
Defendants Ebbert, White, Ormond and Barben.

COUNT VI: FALSE IMPRISONMENT

87. On March 23, 2018 Defendant Ebbert, Barben, White and Ormond through
SIS executed an erroneous and false complaint , falsely stating that the Plaintiff
did introduce contraband in violation of FBOP prohibited act. The Defendants
have refused to provide an unredacted copy of the complaint/ investigation
report. Plaintiff realleges paragraphs 1 thru 86 as if fully stated herein.

88. As a result of this false complaint, Plaintiff was arrested, transported
to Allenwood and placed in Administrative Detention.

89. Defendants Ebbert, White, Ormond and Barben relied, wholly or partially

on the false statement and allegations of SIS in executing the arrest, placement

14
Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 15 of 30

in the SHU on the false complaint.

90. Plaintiff was, on March 23, 2018 taken into custody against his will
by the Defendants and was falsely imprisoned in the SHU against his will from
that date until May 9, 2018, a period of 45 days.

91. The charges alleged in the complaint were wholly untrue, false, and
the complaint was caused to be issued by Defendant Ebbert for reasons unknown
too Plaintiff at this time.

92. Defendant Ebbert, White and Barben falsely imprisoned Plaintiff against
his will and repeatedly refused and neglected to take reasonable steps and
necessary action to ascertain the falsity of the Plaintiff's imprisonment.

The Defendants, could have, during the duration of Plaintiff's false imprisonment,
ascertained that Plaintiff was being falsely imprisoned had the Defendants
exercised reasonable diligence in performing their duties and not repeatedly
refused to make reasonable and necessary factual investigations of the charges

made against the Plaintiff.

93. As a result of the injuries and loss set forth, Plaintiff seeks compensatory

and punative damages for the false imprisonment against the defendants.

PRAYER

Plaintiff requests judgment against defendants, jointly, severally:

a. For compensatory damages as determined by the tier offact to adequately

compensate the plaintiff for injuries described in this complaint;

b. For punitive damages as determined by the trier of fact to punish
each defendant against which they are award to deter future similiar
conduct by that defendant.

c. For cost of the suit and

d. For any.and all other relief that may be just and proper.

15

 
 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 16 of 30

Respectfully submitted this [7 day of December, 2018.

tab jdbill,

#222203-014
LSCI Allenwood
P O Box 1000
White Deer, PA 17887

I declare the foregoing to be true and correct to the best of my knowledge,
belief and recollection under penalty of perjury.

 

16

 
    

geese S18 CV-02456-RDM Document 1 EmolonaltS. Depatitient of Justice
EXHIBIT A

Federal Bureau of Prisons

 

Northeast Regional Office
Via Certified and Return Receipt Mail

US. Custom House-7th Floor
‘ Bnd & Chestnut Streets
Philadelphia, PA 19106

June 18, 2018

Joseph Miller, Reg. No. 22203-014
LSCI Allenwood

P.O. Box 1000

White Deer, PA 17887

RE: Administrative Claim No. TRT-NER-2018-05265

Clade DasaternA Tiwnn 14 ANTa
Meee BRR a ove

Dear Mr. Miller:

This is in response to your administrative tort claim in
which you seek $5,000,000.00 in compensation for alleged
personal injury claim at USP Lewisburg. Specifically, you
allege emotional distress, PTSD, anxiety, and depression. You
contend deprivation of freedom and liberty interests anda
violation of your Fourth and Fifth Amendment rights.

After further review, we have decided to deny your claim
because you have not alleged a physical injury actionable under
the Federal Tort Claims Act. 28.U.S.C. §§ 1346(b) (2), 2672.

If you are dissatisfied with this decision, you may bring
an action against the United States in an appropriate United
States District Court within six (6) months of the date of this
letter.

Sincerely,

“> Lm L

Darrin Howard
Regional Counsel

 

cc: David J. Ebbert, Warden, USP Lewisburg
 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 18 of 30
EXHIBIT A-1

Inmate: Joseph Miller — Supplemental Page

These claims are against Lewisburg Camp:

{1) Negligence, (2) Negligent Supervision by Lt, Captain, Warden, violation of 4th
Amendment right to illegal seizure, detention, violation of Fifth Amendment
right to due process, negligent counselor not showing up for 45 days in the SHU,

< nor a caSe manager, or Unit Manager in violation of Bureau of Prisons policy,
retaliation.

On March 23, 2018 I was called to control at Lewisburg CAP and was told that
SIS wanted to see me. SIS called me into a private room and told me that throygh
a source , My name came up on a few ocassions. SIS <aentioned that they heard I
was having K2 and cigarettes smuggled into the camp through my place of work. I
told the SIS officer that I worked at pipe fitting and that I didn't have a
compound drivers license and I didn't drive and it was impossible for me to be
picking up packages. I also explained to the Officer that over the past few months
I was in RDAP and that I wan't working from Nov - Feb, 2018. I expressed my
innocence to the Officer and let him know that I never did such a thing. I was
then sent to Allenwood, placed in Administrative Detention from March 23, 2018
thru-May 9, 2018 and released to Allenwood Low. I was never seen by DHO or
anyone about this matter, my illegal detention and never had a chance to plead
my innocence.

As a result staff illegally detained me in violation of Bureau policy 5270.11,

Code of Federal Regulations 28 CFR 541.20, they were negligent in not knowing

those policies and falsified documents to get me transferred to Alenwood in
retaliation for asserting my innocence. In the 45 days I was in the SHU,

no Case manager, counselor or unit manager came to see me in violation of PS 3321.08;
the Lt, Capitain and Warden ignored their duty and obligation by allowing their
staff to violate my federal and constittuional rights which it is they duty to
ensure that does not happen...

I am seeking $5,000,000 against Lewisburg Camp/BOP and will similarly seek
damages individually against the persons who violated my constitutional rights
under the law enforcement exception of the Federal Tort Claims Act.
 

Case 3218-CV-02456-RDiby poRaTRn, Filed 12/31/18 Page 19 of 30

REQUEST FOR - ADMINISTRATIVE REMEDY WITHDRAWAL

I, Miller, Joseph, Register Number 22203-014.

By my own signature, request this REQUEST FOR ADMINISTRATIVE
REMEDY (BP-229) No.94662-F2, be withdrawn.

This matter has been informally resolved. I acknowledge that my
withdrawal of this REQUEST FOR ADMINISTRATIVE REMEDY (BP-229) is
not the result of influence or coercion on the part of any staff

member of the Bureau of Prisons.

 

 

 

 

 

 

oo
_Miller, sosephy {aa (Ab pa / TI ZOVY
Inmate Signatur Date
-_fAC oF etl Zoi
Staff Signature Date
LEZ ma >. 27-(3
Aeutenant/Department Head Signature Date

RECEIVED
JUL 27 2018

 
a
Case 3:18-cv-02456-RDM Document 1 Filed 12/31/18 Page 20 of 30

TRULINCS 22203014 - MILLER, JOSEPH - Unit: ALF--A

cee ee une een eee nee nee eee eran maemo near nanan cna aanrmamewn nena esr a seem enn eae eee OTS SEE OTT TTT

FROM: 22203014 EXHIBIT C

TO: LSCI Medical
SUBJECT: ***Request to Staff*** MILLER, JOSEPH, Reg# 22203014, ALF-U-B

DATE: 06/10/2018 10:36:07 PM

To: Medical
Inmate Work Assignment: New Inmate

| would like an appointment to see the psychologist in regards to not being able to sleep at night, nightmares and anxiety.
Since being in the SHU I've not been able to sleep during the night and have been having anxiety and heart palpitations.

 
 

 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 21 of 30

TRULINCS 22203014 - MILLER, JOSEPH - Unii: ALF U-A

ne eee eee ee eee een sees seen ene ccmenessawnnesencaawcnoacscrearasereccesaenccesccess”

FROM: 22203014
TO: LSCI Psychology Services
SUBJECT: ***Request to Staff*** MILLER, JOSEPH, Reg# 22203014, ALF-U-A

DATE: 07/31/2018 10:19:03 PM

To: Psychology
Inmate Work Assignment: RDAP

Good evening,

| sent an email last month to medical regarding seeing someone for mental health, but never heard anything back. | would like
to be seen due to me having panic attacks, nightmares, and increased anxiety since being released from the SHU. Over the
past few days | have been experiencing paranoia, anxiety and loss of sleep over certain issues.
Tn
Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 22 of 30

TRULINCS 22203014 - MILLER, JOSEPH - Unit: ALF-U-A

|
FROM: LSCI R&D/Mailroom |
TO: 22203014 |
SUBJECT: RE:***Inmate to Staff Message” os
DATE: 08/07/2018 09:13:12 AM

|

Lewisburg is working on getting property up here

>>> ~A!"MILLER, ~‘IJOSEPH" <22203014@inmatemessage.com> 8/4/2018 1:09 PM >>>

To: R&D
inmate Work Assignment: RDAP

Good moming, I'm still curious as to if my property is still sitting at Lewisburg, Camp? Last that | heard they were short on staff
and had issues sending out inmates property. It's been over 4 months now and | still haven't gotten the remainder of my
property to include the items that |! was packed out in from LEC control with officer Frank P.

 
 

Bp-s14e.05s DAmaerk REGURM Ord MtaPecuniet 1 Filed 12/31/18 Page 23 of 30

SEP 98 EXHIBIT D
U.S. DEPARTMENT OF JUSTICE , FEDERAL BUREAU OF PRISONS

a

 

ST

 

 

 

 

 

 

TO: (Name and Title of Staff Member) DATE:
ws, Wiraht Gl pil AolZ
FROM: REGISTER NO.:
Josevh Wuller 2203-014
WORK ASSIGNMENT : UNIT:
Niecy Wawa be Unio. 8 4AT|Y

 

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to successfully respond to your

request.)

T world Vike $re wooiesS of fe FO\o ind documents.

 

MCogy of ray aodmumnisbrapiVve detontion evrcler

 

Qeoes ot yy roansher Can — 404.

 

 

 

 

 

 

(Do not write below this line}

DISPOSITION: dv

 

 

 

 

This form replaces BP-148.070 dated Oct 86
and BP-S148.070 APR 94
 

Case 3:18-cv-02456-RDM Document 1 Filed 12/31/18 Page 24. of 30.

 

BP-A0308 . ADMINISTRATIVE DETENTION ORDER U.S. DEPARTMENT OF JUSTICE _ |
DEC 16 . FXHIBIT © FEDERAL BUREAU OF PRISONS }
FPC Lewisburg, PA |

Institution |

Date/Time: 93.23.2018 @ 9:45 AM

 

TO: Sp Hodsing

 

FROM: for (Name/Title)
REMBSOME, CAMP UNIT MANAGER
SUBJECT: Placement of MILLER, JOE »Reg.No. 22203-014 ___, in Administrative Detention.

 

You have been placed in administrative detention status for the following reason(s):
(a) Is pending classification or reclassification; or

 

(b) Is in heidover status pending transfer to a designated institution or other destination; or

¥ (c) Removal from general population. Your presence in the general population poses a threat to life, property, self, staff, other
inmates, the public, or to the security or orderly running of the Institution and:

v

—*_{1)

Is pending an investigation for a violation of Bureau regulations;
—(2} Is pending an SIS investigation;

(3) —_ Is pending investigation or trial for a criminal act;

 

(4) Transfer to another institution or jocation (local hospital/NPO, etc.);

 

(5) ts to be admitted to Administrative Detention for protection:

 

(\) Since the inmate has requested admission for protection;
| hereby request placement in Administrative Detention for my own protection.

Inmate Signature/Register No,:

 

Staff Witness Printed Name/Signature:

 

lll} Since a serious threat exists to individual's safety as perceived by staff, although person has not requested
admission; referral of the necessary information will be forwarded for an appropriate hearing by the SRO.

(6} = Is terminating confinement in Disciplinary Segregation and has been ordered Into Administrative Detention by
the Warden's designee.

 

Administretive detention status is an administrative status which removes you from the general population when necessary to ensure the safety,
security, and orderly operation of correctional facilities, or protect the public. Administrative detention status is mon-punitive, and can occur for
a variety of reasons. Your placement is because*

SIS INVESTIGATION

 

 

 

Therefore, the above named inmate is to be placed in Administrative Detention unt further notice. The inmate

received a copy of this Order on {date / time)

 

Staff Witness Signature/Printed Name Date

24 hour Supervisor Review Signature/Printed Name : Date

* In the case of DHO action, reference to that order is sufficient, In other cases, the correctional Supervisor will make an independent review and decision,
which is documented here.

Record Copy - Inmate Concemed (not necessary if placement Is a result of classification or holdover status); Copy - Captain; Copy - Unit Manager;
Copy - Operation Supervisor - Administrative Detention Unit; Copy - Cenisal File

POF Prescribed by P5270 (Replaces BP-A0308 of AUG 2011)
 

Case 3:18-cv-02456-RDM Document 1 Filed 12/31/18 Page 25 of 30

 

 

 

Exhibit E |
BP~A0148 INMATE REQUEST TO STAFF cDFRM
JUNE 20
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
TO: (Name and Title of Staff Member} DATE:
L, He vy G-1%. ad17

7

FROM; REGISTER NO.: .
osey~n WA. Miller Q2se oz~ole

WORK ASSIGNMENT: UNIT:

NA RDAP Unason fh

 

 

 

 

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to successfully respend te your
request. .

a Weararad Ws Ao yew m Inmahe Rite | AS well as have. GO PIES

of wonats peroithed,

(Do not write below this line)

   

DISPOSITION:

 

Z?
Please Come OY! o-GB-1% at 3:30am te copy reguestedl
if fo rma 4 on
Signature Staff Member Date

 

& Bay . (0-19-03

Record Copy - File; Copy - Inmate

 

PDF Prescribed by P5511

This form replaces BP-148.070 dated Oct 86
and BP-S148.070 APR 94

PRLE IN SECTION 6 UNLESS APPROPRIATE FOR FPrxarbatby BoLDER SECT LON 6
Case 3:18-cv-02456-RDM pocumen Fe 12/31/18 Page 26 of 30

 

 

BP-AO148 INMATE REQUEST TO STAFF cpDFRM
JUNE 10
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
TO: {Name and Title of Staff Member) DATE: :
Mer. Qo Yer FiAav.2o0t¢

 

REGISTER NO.: .
oly

ron ooh WAI\-8e 7220230-
WORK ASSIGNMENT: UNIT:
ROAP RDAP

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to successfully respond to your

request.

T would Whe a wo 94 of MY BP-AaAdAdS ~ Speciac Houtine Peng
| BP-AD2A495

 

 

 

 

 

(Do not write below this line}

   

DISPOSITION:

fntded.

 

 

. By Uy Date 95/8

Record cépy ~- File; Copy {- Inmate
PDF Prescribed by P5521

This form replaces BP-148.070 dated Oct 86
and BP-S1i48.070 APR 94

PRE IN SECTION 6 UNLESS APPROPRIATE FOR Peasgribacky foLpDER SECTION 6
 

 

 

Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 27 of 30
. 4 i

1

 

 

 

 

 

 

 

BP-A205.052 SPECIAL HOUSING UNIT REVIEW U.S. DEPARTMENT OF JUSTICE
APRIL 1494 _ FEDERAL BUREAU OF PRISONS
Inmate Name: Register Number. Unit. Institution:

MILLER, JOSEPH 22203-014 LYCOMING ALLENWOOD LOW FcI
Date Entered Special Housing: Reason for Placement:

03-23-2018 SIS INVESTIGATION

l. Subject: (2 or 3 Days) Date Reviewed

3 Day Review -— 03-28-2018

 

 

Action Taken on the Above Date:
Continue in Special Housing Unit
Printed Name/Signature:

BARBEN, DAVID M

 

 

I RECORD REVIEW.
(To be done weekly in the inmale’s absence, beginning after the in-person 7 day review, and continuing every week between each in-person 30 day review.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE ' ACTION TAKEN REMARKS SIGNATURE

04-02-2078 | Continue in Special Housing Unit BARBEN, DAVID M

04-09-2018 | Continue in Special Housing Unit BARBEN, DAVIDM

04-16-2018 | Continue in Special Housing Unit HAAS, WILLIAM C

04-23-2018 | Continue in Special Housing Unit BARBEN, DAVID M
IK. Subject: (7 or 30 Days) Review By (SRO): Reviewing Authority:

30 Day Review , BARBEN, DAVID M ,
Date inmate appeared for a Special Housing Review: Or Date Inmate waived right (6 appear: |
04-24-2018 |

Has been seen daily by Medical Staff: Yes; C] No

Has been seen daily by responsible officer designated by Warden: Yes; C] No

 

Has received prescribed weekly exercise: Yes; CI No

Proper documentation and justification in the Central File {Incident Repon, DHO Report, copies of Special Housing Review Form): M] ves: CO No
if no, why not?

 

1s there a writien psychiatric or psychological assessment on the inmaie whe has spent 30 days in a special housing status? {¥] Yes; 4 Ne

Is there an additional assessment for every one month interval thereafter? Yes; CU No

if no, why not?

 

Action taken on the above date by the Segregation Review Official or the Reviewing Authority:
Lj Released from Special Housing; Continue in Special Housing

Did inmate in Administrative Detention receive a written copy of staff's decision and the basis for the finding at each 30 day review? Yes; O No

if no, why not (Should be given provided institutional security not compromised)?

 

Remarks. (Any change in the reason for placement is to be noted in this section. if the reason for placement changes, the inmate must receive a copy of this form):

 

Date of Next Review:
65-01-2018

 

   
 

Printed Name and Signature of Segregation Review Offic,

BARBEN, DAVIDM 74)
Record Copy - Central Mle =~ “oe

or the Reviewing Authority and Date Signed:

This form replaces BP-295(52} dated January 1985

Page lofl oo 4/24/2018
Case '3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 28 of 30

TRULINCS 22203014 - MILLER, JOSEPH - Unit: ALF-U-A

ce ee ee ee econ re ene en eee ene e ee een cman snes cesar sess smanceanomamaneaan mere reese ree eee eee Tere

EXHIBIT F

FROM: 22203014
TO: LSCIt Warden
SUBJECT: ***Request to Staff*** MILLER, JOSEPH, Reg# 22203014, ALF-U-A

DATE: 07/27/2018 01:27:07 PM

To: Mr. White
Inmate Work Assignment: RDAP

Dear Mr. White

Today | was told and threatened that if | continued the process with my grievances that | would be charged with lying and sent
to an FCI, as well as pulled from the RDAP program and would lose my time off. | was also told not to file any grievances
directed towards this facility. | wanted to create a documented account and have it on record in the case that retaliation was
used against me due to me continuing my remedy process. The reason for my legal actions are because | feel that my rights
were neglected by BOP officials and that the proper policies weren't followed.

| would like to still pursue my original grievance but I'm fearful of what could possibly be done to me by the retaliation of staff.
I'm not trying to cause any problems for the staff here and | just want to finish my time and return home to my family.

 

 
Case 3:18-cv-02456-RDM OMT Rt yg Filed 12/31/18 Page 29 of 30

TRULINCS 22203014 - MILLER, JOSEPH - Unit: ALF-U-A

FROM: LSC! Warden

TO: 22203014

SUBJECT: RE:***Inmate to Staff Message***
DATE: 10/10/2018 05:52:02 AM

{n accordance with P.S.1330.18, Administrative Remedy Program: 12.
RESPONSE TIME 7542.18 if accepted, a Request or Appeal is considered
filed on the date it is logged into the Administrative Remedy index as
received. Once filed, response shall be made by the Warden or CCM within
20 calendar days.

>>> ~A!"MILLER, ~“!JOSEPH" <22203014@inmatemessage.com> 10/9/2018 6:46 PM >>>
To: BP-9 / Administrative Remedy Filed
Inmate Work Assignment: N/A

Thank you for your response. However, the Bp9's that were tumed in on September 12, 2018, has already surpassed the 20
day response date. Another, 20 day response date, will be delay me from filing my remedy in a timely manner.
~---LSCI Warden on 10/9/2018 3:12 PM wrote:

>

A review of your complaint revealed six Request for Administrative
Remedies (BP-9's) are pending receipt. Once logged into the
Administrative Remedy Index, you will receive a Receipt for each one,
and if accepted you should received a response within 20 calendar days.

In accordance with P.S.1330.18, Administrative Remedy Program: 12.
RESPONSE TIME 7542.18 If accepted, a Request or Appeal is considered
filed on the date it is logged into the Administrative Remedy Index as
received. Once filed, response shall be made by the Warden or CCM within
20 calendar days.

>>> ~Al"MILLER, ~JOSEPH" <22203014@inmatemessage.com> 10/9/2018 1:03
PM >>>

To: BP-9 / Administrative Remedy Filed

Inmate Work Assignment: N/A

Warden,

| submitted several BP9 which is for the office of the Warden, not Unit
Team, consistent with Federal Regulations and Program Statement PS
1330.18. | understand from my Unit Team that the BP9's were delivered
to the Remedy Clerk. As of today, i have neither received any receipts

as required under the Administrative Remedy Program PS 1330.18 nor an
acknowledgment and or rejection notice. Please advise as | feel the
institution is intentionally delaying and denying me access to the-
Administrative Remedy process to obtain relief and exhaustion my remedy.
1 should have already received the receipts as the BP9 were submitted

on 9/12/2018 & 9/16/2018, well past the 20 window to respond and or yEVP
request for an attention. cE

If the institution does not intend to respond, please provide me a ‘ 43 Q ait
letter from the office of the Warden indicating that no response will be WON *

provided so | can attach it to and proceed to the BP-10 without any
further delay.

The matters raised therein were previously brought to the institutions
attention through the BP8 process and my unit team and there is no
resolution to correct the issue has already occurred.
Case 3:18-cv-02456-RDM Document1 Filed 12/31/18 Page 30 of 30

TRULINCS 22203014 - MILLER, JOSEPH - Unit: ALF-U-A

Please advise at your earliest convenience.

Thank you for your prompt reply.
--—-LSCI Warden on 10/9/2018 10:07 AM wrote:

>
You need to address this matter with your unit team.

>>> ~A!"MILLER, ~4IJOSEPH" <22203014@inmatemessage.com> 10/3/2018 7:47

PM >>>
To: Warden White
inmate Work Assignment: RDAP

Warden:

As a follow to the email noted below...i feel the need to communicate
to both the Regional Director as well as Washington, as to how lam
being treated within the confines of the administrative remedy process.
There has to be a response, other wise non-response is a due process
violation...since in fact it inhibits my further responding...which by
virtue of the non-response causes a liberty interest. | can only give
not hearing from someone until Friday, the 5th of October. Thank you!
-----MILLER, JOSEPH on 10/3/2018 12:37 PM wrote:

>

Good afternoon Mr. White,

This email is in regards to my Bp9's that | submitted and haven't

gotten and responses for. On September 12, 2018 | submitted two Bp9's,
and haven't heard anything nor have | gotten any receipts. The same
goes for four other Bp9's that | submitted, and haven't heard anything
about, to include not receiving any receipts.

Thank you for your time, and I'm looking forward to hearing back from
you.
